In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                              No. 16-944V
                                       Filed: November 10, 2016
                                          Not to be Published


*************************
                                    *
KRISTY M. SUH and                   *
DANNY PASAWONGSE, on                *
behalf of their minor daughter IYP, *
                                    *
        Petitioners,                *                         Petitioners’ Motion for a
                                    *                         Decision Dismissing the Petition;
                v.                  *                         Insufficient Proof of Causation; Vaccine
                                    *                         Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
        Respondent.                 *
                                    *
*************************


                                                  DECISION


        On August 4, 2016, Petitioners filed a Petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”),1 alleging that various vaccinations
injured IYP. The information in the record, however, does not show entitlement to an award
under the Program.

       On November 10, 2016, Petitioners moved for a decision dismissing their petition,
acknowledging that they will be unable to prove they are entitled to compensation in the
Program.

        To receive compensation under the Program, Petitioners must prove either 1) that IYP
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of IYP’s vaccinations, or 2) that IYP suffered an injury that was actually caused by a
vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not
uncover any evidence that IYP suffered a “Table Injury.” Further, the record does not contain a

1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
medical expert’s opinion or any other persuasive evidence indicating that IYP’s alleged injury
was vaccine-caused.

        Under the Act, petitioners may not be given a Program award based solely on the
petitioners’ claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because there are
insufficient medical records supporting Petitioners’ claim, a medical opinion must be offered in
support. Petitioners, however, have offered no such opinion.

       Accordingly, it is clear from the record in this case that Petitioners have failed to
demonstrate either that IYP suffered a “Table Injury” or that IYP’s injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall
enter judgment accordingly.

IT IS SO ORDERED.


                                                    s/George L. Hastings, Jr.
                                                    George L. Hastings, Jr.
                                                    Special Master